Case 1:20-cv-02007-SEB-TAB Document 30 Filed 09/29/20 Page 1 of 3 PageID #: 656




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 COMMON CAUSE INDIANA, et al.                    )
                                                 )
                            Plaintiffs,          )
                                                 )
                       v.                        )     No. 1:20-cv-02007-SEB-TAB
                                                 )
 CONNIE LAWSON, et al.                           )
                                                 )
                            Defendants.          )

                              PRELIMINARY INJUNCTION


       The Court orders as follows:

    1) Defendants and their respective agents, officers, employees, and successors, and

       all persons acting in concert with each or any of them or under their direction or

       control are hereby PRELIMINARYILY ENJOINED from implementing,

       enforcing, administering, invoking, or giving any effect to the noon Election Day

       receipt deadline for mail-in absentee ballots, codified at Indiana Code §§ 3-11.5-4-

       3 and 3-11.5-4-10, in the November 3, 2020 general election; and

    2) Defendants Okeson, Long, Wilson Overholt, and Klutz, in their official capacities

       as members of the Indiana Election Commission and pursuant to the powers and

       duties of the Indiana Election Commission, as defined in Indiana Code § 3-6-4.1-

       14, are hereby ORDERED to adopt rules, or emergency rules, requiring all county

       election boards and their respective agents, officers, employees, and successors,

       and all persons acting in concert with each or any of them or under their direction


                                             1
Case 1:20-cv-02007-SEB-TAB Document 30 Filed 09/29/20 Page 2 of 3 PageID #: 657




       or control, not to reject mail-in ballots postmarked on or before November 3, 2020

       and received on or before November 13, 2020, and to ensure that such ballots are

       counted if otherwise valid.

    IT IS SO ORDERED.




    Date:             9/29/2020
              ______________________               _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana




                                            2
Case 1:20-cv-02007-SEB-TAB Document 30 Filed 09/29/20 Page 3 of 3 PageID #: 658




 Distribution:

 Courtney Lyn Abshire
 INDIANA ATTORNEY GENERAL
 courtney.abshire@atg.in.gov

 Aneel L. Chablani
 CHICAGO LAWYERS' COMMITTEE FOR CIVIL RIGHTS
 achablani@clccrul.org

 Ami Gandhi
 CHICAGO LAWYERS' COMMITTEE FOR CIVIL RIGHTS
 agandhi@clccrul.org

 Jefferson S. Garn
 INDIANA ATTORNEY GENERAL
 Jefferson.Garn@atg.in.gov

 William R. Groth
 MACEY SWANSON LLP
 wgroth@fdgtlaborlaw.com

 Ezra D. Rosenberg
 LAWYERS' COMMITTEE FOR CIVIL RIGHTS UNDER LAW
 erosenberg@lawyerscommittee.org

 Mark W. Sniderman
 FINDLING PARK CONYERS WOODY & SNIDERMAN, PC
 msniderman@findlingpark.com

 Ryan Snow
 LAWYERS' COMMITTEE FOR CIVIL RIGHTS UNDER LAW
 rsnow@lawyerscommittee.org

 Jennifer Terrell
 CHICAGO LAWYERS' COMMITTEE FOR CIVIL RIGHTS
 jterrell@clccrul.org




                                       3
